Orders, entered on July 22, 1964 denying defendant’s motion for a protective order and entered on July 23, 1964 granting plaintiff’s cross motion for disclosure of an inspection report, unanimously reversed on the law, with $30 costs and disbursements to appellant, and defendant’s motion for a protective order granted, and plaintiffs’ cross motion denied. The action seeks recovery for personal injuries suffered by plaintiff while using a washing machine. Defendant obtained an order for inspection of the machine. Pursuant to that order defendant had the machine inspected by an engineer who made certain tests on it. Plaintiff demanded a copy of the engineer’s report and defendant sought a protective order pursuant to CPLR 3103. That this report was prepared for litigation is too clear for discussion. So likewise is it clear that it is excepted from disclosure (CPLR 3101, subd. [d]). Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.